DETAILED ACTION
1.	The amendment received on June 27, 2022 has been entered into the record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
3.	The terminal disclaimer filed on June 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,976,236 to Zou et al. has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: obscuration component in claims 8 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-3, 8, 10, 15, 23, and 46 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Gontin (5,844,685)-cited by applicant.
As for claim 1, Gontin in a reference laser beam sampling apparatus discloses/suggests the following:  a light detection system (FIG 10A: 394) comprising: a light scatter detector (FIG 10A: 388 noting 337); a brightfield photodetector (Fig. 10A: 391 noting 336); wherein the light scatter detector is positioned orthogonally with respect to the brightfield photodetector (FIG. 10A:  391 relative to 388 with 386; noting the optical axis of 391 is perpendicular/orthogonal to optical axis of 388; also FIG. 10B: 391 relative to 386 and 388); and an optical adjustment component configured to transmit light to the light scatter detector and reflect light to the brightfield photodetector (FIG. 10A-10B:  386 transmits light to 388 and reflects light to 391).
As for claim 2, Gontin discloses/suggests everything as above (see claim 1).   In addition, Gontin discloses the light scatter detector is a forward scatter detector (FIGS. 10A-10B: 388:  forward by directionality of light from flow cell 110A relative to light source 379).
As for claim 3, Gontin discloses/suggests everything as above (see claim 1).  In addition, Gontin discloses the optical adjustment component is a beam splitter (FIG. 10A-10B: 386).
As for claims 8 and 10, Gontin discloses/suggests everything as above (see claim 1).  In addition, Gontin discloses an obscuration component positioned proximate to the light scatter detector (claim 8) (FIGS. 10A-10B: 387a; col. 21, lines 20-24); wherein the obscuration component is an obscuration disc (claim 10)(FIG. 10B: 387a).
As for claims 15 and 23, Gontin in a reference laser beam sampling apparatus discloses/suggests the following:  a system (claim 15), a flow cytometer (claim 23) (FIGS. 10A-10B: 116 that comprises:  381, 110A, and 394; col. 20, lines 45-54; PEROX Optical system is part of flow cytometer instrument; col. 21, lines 49-53 ), comprising: a light source (claim 15)(FIGS. 10A-10B: 379); and
a light detection system (claim 15) (FIG 10A: 394) comprising: a light scatter detector (claim 15) (FIG 10A: 388 noting 337);
a brightfield photodetector (claim 15) (Fig. 10A: 391 noting 336); wherein the light scatter detector is positioned orthogonally with respect to the brightfield photodetector (claim 15)(FIG. 10A:  391 relative to 388 with 386; noting the optical axis of 391 is perpendicular/orthogonal to optical axis of 388; also FIG. 10B: 391 relative to 386 and 388); and an optical adjustment component configured to transmit light to the light scatter detector and reflect light to the brightfield photodetector (claim 15) (FIG. 10A-10B:  386 transmits light to 388 and reflects light to 391).
As for claim 46, Gontin in a reference laser beam sampling apparatus discloses/suggests a method (treating claims 15 and 23 as the apparatus for the practice of the method of claim 46:  FIGS. 10A-10B: 116 that comprises:  381, 110A, and 394; col. 20, lines 45-54; PEROX Optical system is part of flow cytometer instrument; col. 21, lines 49-53) comprising detecting light from a flow stream with a light detection system (FIG. 10A:  394 comprising 386, 388, and 391; detecting light from 110A; wherein, 379 illuminates 110A) comprising: a light scatter detector (FIG 10A: 388 noting 337); a brightfield photodetector (Fig. 10A: 391 noting 336); wherein the light scatter detector is positioned orthogonally with respect to the brightfield photodetector (FIG. 10A:  391 relative to 388 with 386; noting the optical axis of 391 is perpendicular/orthogonal to optical axis of 388; also FIG. 10B: 391 relative to 386 and 388); and an optical adjustment component configured to transmit light to the light scatter detector and reflect light to the brightfield photodetector (FIG. 10A-10B:  386 transmits light to 388 and reflects light to 391).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gontin (5,844,685)-cited by applicant.
	As for claim 4, Gontin discloses/suggests everything as above (see claim 1).  Gontin does not explicitly state that the optical adjustment component (FIGS. 10A-10B: 386) of the embodiments of Figs. 10A-10B is a wedged beam splitter.  Nevertheless, in another embodiment Gontin teaches using a wedged beam splitter to reduce interference from reflected beams (col. 30, lines 41-42).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical adjustment component be a wedged beam splitter to reduce interference from reflected beams through the beam splitter’s wedge angle.
11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gontin (5,844,685)-cited by applicant in view of Petersen et al. (2016/0370294)-cited by applicant.
	As for claim 9, Gontin discloses/suggests everything as above (see claim 8).  Gontin does not explicitly state that the obscuration component is a scatter bar.  Nevertheless, Petersen in an optical detector scatter cap assembly having a removable scatter bar and methods of using the same teaches that scatter bars are used with scattered light detectors (abstract; paragraph 0014) and come in a variety of shapes and sizes depending on what is being measured (paragraphs 0029-0031).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to use a scatter bar as an obscuration component in order to separate scattered light by blocking nonscattered absorbed light for a more accurate scattered light reading by the scattered light detector.
12.	Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gontin (5,844,685)-cited by applicant in view of Yamamoto et al. (2014/0339446)-cited by applicant.
As for claims 11, 12, and 14, Gontin discloses/suggests everything as above (see claim 1).  Gontin is silent concerning an obscuration component positioned proximate to the brightfield photodetector (claim 11); wherein the obscuration component is an optical aperture (claim 12); wherein the optical aperture is a pinhole (claim 14).  Nevertheless, Yamamoto in a scanning image cytometer teaches having a pinhole optical aperture in front of a detector for detecting transmitted light to block forward scattered light (Fig. 4A: 36 with paragraph 0103).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an obscuration component positioned proximate to the brightfield photodetector (claim 11); wherein the obscuration component is an optical aperture (claim 12); wherein the optical aperture is a pinhole (claim 14) in order to block forward scattered light from the entering the detector to provide a more accurate measure of transmitted (absorbed) light at the brightfield detector. 
13.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gontin (5,844,685)-cited by applicant in view of Yamamoto et al. (2014/0339446)-cited by applicant further in view of Rodriguez et al. (5,125,737)-cited by applicant.
	As for claim 13, Gontin in view of Yamamoto discloses/suggests everything as above (see claim 12).  They are silent concerning the optical aperture being a slit.  Nevertheless, Rodriguez in a multi-part differential analyzing apparatus utilizing light scatter techniques teaches using a slit in front of an axial loss detector (Fig. 6c: 216 and 214 in front of 218).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to use a slit as an optical aperture in order to block scattered light from entering the brightfield detector for accurate transmission (absorbance) measurements.
14.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gontin (5,844,685)-cited by applicant in view of Diebold et al. (2017/0268981)-cited by applicant.
As for claims 16-20,  Gontin discloses/suggests everything as above (see claim 15).  He is silent concerning the light source comprises a light beam generator component configured to generate at least a first beam of frequency shifted light and a second beam of frequency shifted light (claim 16); wherein the light beam generator component comprises an acousto-optic deflector (claim 17); wherein the light beam generator component comprises a direct digital synthesizer (DDS) RF comb generator (claim 18); wherein the light beam generator component is configured to generate a frequency-shifted local oscillator beam (claim 19); and wherein the light beam generator component is configured to generate a plurality of frequency shifted comb beams(claim 20).  However, Gontin does mention that fluorescence measurements may also be performed by flow cytometers (col. 1, lines 1-32; col. 38, lines 45-57) and suggests that the light source of the embodiment of Figs. 10A-10B: 379 may be a laser (col. 49, lines 48-63; col. 50, lines 17-20).  Nevertheless, Diebold in a cell sorting using a high throughput fluorescence flow cytometer teaches having an acousto-optic deflector used with a laser light source for light beam generation wherein multiple frequency shifts are attainable (claims 16-17) (paragraph 0097; Fig. 1: 18 with 12) wherein the light beam generator component comprises a direct digital synthesizer (DDS) RF comb generator (claim 18) (paragraph 0097:  lines 6-9 and paragraph 0098: line 3; Fig. 1:  20); wherein the light beam generator component is configured to generate a frequency-shifted local oscillator beam and a plurality of frequency-shifted comb beams (claims 19-20)(paragraph 0098:  lines 3-20) with angular selection of laser beams (paragraph 0098: lines 6-28) for any variety of fluorescent and/or scattered radiation response (paragraph 0171).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light source comprise a light beam generator component configured to generate at least a first beam of frequency shifted light and a second beam of frequency shifted light (claim 16); wherein the light beam generator comprises an acousto-optic deflector (claim 17); wherein the light beam generator component comprises a direct digital synthesizer (DDS) RF comb generator (claim 18); wherein the light beam generator component is configured to generate a frequency-shifted local oscillator beam (claim 19); and wherein the light beam generator component is configured to generate a plurality of frequency shifted comb beams(claim 20) in order to be able to scan across a detection region for scattered light as well as to provide differing angles and frequencies when dealing with different types of fluorescent tags in flow cytometry.
Response to Arguments
15.	The drawing received on June 27, 2022 has been accepted by the examiner.  The previous objection to the drawings has been hereby withdrawn.
	Due to the amendment to claims 10, 17, and 18, the previous objections have been overcome and hereby withdrawn.
	The cancellation of claim 7 has rendered the previous statutory double patenting rejection moot.
	The previous non-statutory double patenting rejections have been overcome and hereby withdrawn.  Please refer to the Terminal Disclaimer section above.
Applicant’s arguments, see Remarks CLAIM INTERPRETATION: page 10, filed June 27, 2022, with respect to ‘optical adjustment component’ not invoking 35 USC 112(f) has been fully considered and is persuasive.  However, the examiner disagrees with the applicant concerning ‘obscuration component’ not invoking 35 USC 112(f).  See page 10:  second to the last paragraph of CLAIM INTERPRETATION.  The examiner does not see a significant difference between ‘obscuration component’ and -component for obscuration-.  The examiner refers to the following (MPEP 2181 I. A.):
With respect to the first prong of this analysis, a claim element that does not include the term "means" or "step" triggers a rebuttable presumption that 35 U.S.C. 112(f)  does not apply. When the claim limitation does not use the term "means," examiners should determine whether the presumption that 35 U.S.C. 112(f)  does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," “component for,” "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f)  interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f)  interpretation. Every case will turn on its own unique set of facts.


Applicant’s arguments, see Remarks pages 10-16, filed June 27, 2022, with respect to the rejection(s) of claim(s) 1-4, 8-20, 23, and 46 under 35 USC 102(a)(1)/102(a)(2) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different embodiment (Embodiments of FIGS. 10A-10B; previous rejection referred to FIG. 1) disclosed in Gontin (5,844,685).   Please refer to rejections above.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US 4,498,766 to Unterleitner (see FIG. 1 and col. 5, lines 9-31); US 4,727,020 to Recktenwald (see col. 8, lines 6-24); US 5,284,771 to Fan et al. (see FIG. 1B and col. 11, line 62 to col. 12, line 14); and US 5,953,681 to Cantatore et al. (see FIG. 10B and col. 22, line 56 to col. 23, line 26)
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886